DETAILED ACTION
This office action is in response to the amendment filed October 3, 2019 in which claims 1-19 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s First Argument:  Rejection of claims 7-12 and 14-18 under 35 USC 112(b) should be withdrawn at least in view of current amendments to the claims.
Examiner’s Response:  Applicant’s arguments have been fully considered and they are persuasive.  The rejection is withdrawn.

Applicant’s Second Argument:  Rejection of the claims under 35 USC 102 and 35 USC 103 over various cited references should be withdrawn at least in view of current amendments to the claims.
Examiner’s Response:  In view of Applicant’s amendment, the search has been updated and new prior art has been identified and applied.  Applicant’s arguments, which appear to be drawn only to the newly amended limitations and previously presented rejections, have been considered but are moot in view of the new grounds of rejection. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, and 5-18 are rejected under 35 U.S.C. 103 as being unpatentable over USPN 2,543,108 Helwig in view of USPN 7,537,142 Yau et al. (Yau).
claim 1, Helwig discloses a hanger (5) (see Figures 1-3; col. 1, lines 1-2) comprising:
a first component (6,11,15), wherein the first component comprises:
	a first vertical section (6) comprising a top portion and a bottom portion (annotated Figures 1-3, see below; Examiner respectfully notes that the term “portion” is very broad and merely means “a part of a whole;” see https://www.lexico.com/en/definition/portion);
	a neck (15) extending from the top portion of the first vertical section (annotated Figures 1-3);
	a first horizontal section (11) connected to the bottom portion of the first vertical section (annotated Figures 1-3);
a second component (6,11) connected to the first component, wherein the second component comprises:
	a second vertical section (6) comprising a top portion and a bottom portion (annotated Figures 1-3);
	a second horizontal section (11) connected to the bottom portion of the second vertical section (annotated Figures 1-3);
a joint (7,8,9,10,14), wherein the joint provides a pivotal connection between the first component and the second component (col. 1, line 37 – col. 2, line 27); and
a securing feature (P) disposed on at least one of the first and second horizontal sections (see Figures 1-3; col. 1, line 52 – col. 2, line 13).
Helwig discloses a hanger wherein securing feature P is disposed on at least one of first 11 and second 11 horizontal sections (annotated Figures 1-3).

However, Yau teaches a hanger (100) similar to that of Helwig and comprising a securing feature (64) being slidably fitted to the at least one of the first and second horizontal sections (see Figure 3B; col. 4, lines 56-63).
Helwig and Yau teach analogous inventions in the field of hangers.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the hanger of Helwig such that the securing feature is slidably fitted to at least one of the first and second horizontal sections as taught by Yau because Yau teaches that this configuration is known in the art and provides for a modular hanger configuration (col. 4, lines 56-63).  It would further have been obvious to one of ordinary skill in the art that the slidably fitted securing feature of Yau would allow for the replacement of worn securing features and/or the ability to switch between different types of securing features with the same hanger depending on the type of garment to be hung from the hanger.

    PNG
    media_image1.png
    1029
    720
    media_image1.png
    Greyscale

claim 2, the modified invention of Helwig (i.e. Helwig in view of Yau, as detailed above) further teaches a hanger wherein the joint comprises a biasing member (14), wherein the biasing member contacts the first vertical section and the second vertical section (annotated Figures 1-3 of Helwig; col. 2, lines 14-27 of Helwig); and
wherein the biasing member exerts compressive force on the first vertical section and the second vertical section (annotated Figures 1-3 of Helwig; col. 2, lines 14-27 of Helwig).

To claim 5, the modified invention of Helwig (i.e. Helwig in view of Yau, as detailed above) further teaches a hanger wherein the securing feature comprises a protruding panel (annotated Figures 1-3 of Helwig; col. 1, line 52 – col. 2, line 13 of Helwig).

To claim 6, the modified invention of Helwig (i.e. Helwig in view of Yau, as detailed above) further teaches a hanger wherein the securing feature comprises a plurality of protruding panels (annotated Figures 1-3 of Helwig; col. 1, line 52 – col. 2, line 13 of Helwig).

To claims 7-12 and 14-18, the modified invention of Helwig (i.e. Helwig in view of Yau, as detailed above) teaches all of the limitations of claims 7-12 and 14-18 except for the specific dimensions of the first and second horizontal and vertical sections.  Examiner respectfully notes that Applicant has disclosed no criticality or unexpected results for these particular claimed dimensions.
see MPEP 2144).

To claim 13, the modified invention of Helwig (i.e. Helwig in view of Yau, as detailed above) further teaches a hanger comprises a material selected from the group consisting of plastic, wood, metal, rubber, and combinations thereof (col. 2, lines 14-19 of Helwig; metal wire 14).  Examiner further respectfully notes that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (see MPEP 2144.07).

Claims 3, 4, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Helwig in view of Yau (as applied to claim 1, above) and in further view of USPN 7,219,869 Whittington.
To claim 3, the modified invention of Helwig (i.e. Helwig in view of Yau, as detailed above) further teaches a hanger wherein the securing feature comprises a friction/gripping pad (col. 2, lines 6-13 of Helwig; col. 1, lines 14-16 of Yau) comprising a material having gripping properties, including but not limited to rubber, rubberized plastics, polymers, and other materials having similar properties (col. 3, lines 53-57 of Yau).

However, Whittington teaches a hanging device (see especially Figures 19, 21, and 22) comprising a friction/gripping pad (55) that is a gel pad (col. 6, lines 34-46).
Helwig, Yau, and Whittington teach analogous inventions in the field of hanging devices.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the gripping/friction pad of the modified invention of Helwig to be a gel pad as taught by Whittington because Whittington teaches that gel pads are known in the art to provide anti-skid gripping properties (col. 6, lines 34-46).  Examiner further respectfully notes that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (see MPEP 2144.07).

To claim 4, the modified invention of Helwig (i.e. Helwig in view of Yau, as detailed above) further teaches a hanger wherein the securing feature comprises a plurality of gel pads (see annotated Figures 1-3 of Helwig, depicting a plurality of gripping pads P and col. 6, lines 34-46 of Whittington teaching a gripping pad that is a gel pad).

To claim 19, the modified invention of Helwig (i.e. Helwig in view of Yau, as detailed above) further teaches a hanger wherein the securing feature disposed on at least the first and second horizontal sections comprises:
annotated Figures 1-3 of Helwig; col. 4, lines 56-63 of Yau); and
a second pad slidably fitted to the first horizontal section (annotated Figures 1-3 of Helwig; col. 4, lines 56-63 of Yau).
The modified invention of Helwig does not expressly teach a securing feature comprising friction/gripping pads that are gel pads.
However, Whittington teaches a hanging device (see especially Figures 19, 21, and 22) comprising a friction/gripping pad (55) that is a gel pad (col. 6, lines 34-46).
Helwig, Yau, and Whittington teach analogous inventions in the field of hanging devices.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the gripping/friction pads of the modified invention of Helwig to be gel pads as taught by Whittington because Whittington teaches that gel pads are known in the art to provide anti-skid gripping properties (col. 6, lines 34-46).  Examiner further respectfully notes that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (see MPEP 2144.07).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The prior art of record includes additional examples of clamping-type garment hangers, similar to the claimed invention.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRIFFIN HALL whose telephone number is (571)270-0546. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on (571) 272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F Griffin Hall/Primary Examiner, Art Unit 3732